DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 4-29 and 31 are pending, of which claims 9, 18-29 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 4-8 and 10-17 are under current examination.
The amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 4-8 and 10-17 are rejected under 35 U.S.C. 112a, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2143. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 1, 4-8 and 10-17 are directed to a composition with a lipid composition, wherein the lipid composition comprises any zwitterionic lipid of any structure comprising a zwitterionic headgroup, which comprises an alkylated phosphate:

    PNG
    media_image1.png
    87
    239
    media_image1.png
    Greyscale

 and any quaternary ammonium cation.
Thus, claims 1, 4-8 and 10-17 are drawn to millions of compounds, each moiety very different structurally from another, are attached in any manner with any quaternary ammonium cation attached to alkylated phosphate forming a zwitterionic lipid. 
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a composition with any zwitterionic lipid compound of any structure comprising a comprising a zwitterionic headgroup, which comprises an alkylated phosphate and any quaternary ammonium cation.  MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 1, 4-8 and 10-17 are broad and generic, with respect to all possible zwitterionic lipid compounds encompassed by claim 1. There is a very large number of structural variations encompassed by zwitterionic lipid compound. The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus.
The specification provides guidance to a limited number of zwitterionic lipid compounds embraced by claim 1; the common structural features in the examples disclosed are: 
    PNG
    media_image2.png
    407
    367
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    515
    386
    media_image3.png
    Greyscale

Wherein the lipid compound consists of:

    PNG
    media_image4.png
    84
    108
    media_image4.png
    Greyscale
 an alkylated phosphate:

    PNG
    media_image1.png
    87
    239
    media_image1.png
    Greyscale

 and any quaternary ammonium cation, which is substituted either with H or alkyl groups. The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims.
There are millions of combinations of elements, and substituents embraced by claim 1. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1, 4-8 and 10-17.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8 and 10-17 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-18 of U.S. Patent No. 10562849 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 1, 4-8 and 10-17, in the instant application is fully disclosed and is covered by the claims 15-18 of U.S. Patent No. 10562849 B2. Since the patent and the instant application are claiming common subject matter of a composition comprising polynucleotide and zwitterionic lipid comprising a hydrophobically modified sulfonate anion etc.  
The difference of scope, however, does not constitute a patentable distinction, because the claims in the patent simply fall within the scope of the present invention.  For the foregoing reasons, the instantly claimed composition is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.

Claims 1, 4-8, and 10-17 in the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1, 11, 13, 48, 50, 52, 61, 65, 91, 93, 101 and 109 of co-pending US application 15/597063.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: 
The claims of instant application are drawn to a composition comprising polynucleotide and zwitterionic lipid comprising a hydrophobically modified sulfonate anion etc.  and co-pending applications is also drawn to same composition.
	Thus, the composition of the co-pending application discloses composition of the instant claims. 
The difference of scope, however, does not constitute a patentable distinction, because the claims in the co-pending application simply fall within the scope of present invention.  For the foregoing reasons, the instantly claimed composition is made obvious.	 
This is provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet. 
Response to Arguments
Applicant’s amendment and remarks, filed on 06/06/2022, have been fully considered but not found persuasive.
Applicant argues that amended claims with specific head group satisfies the written description requirement as the instant specification adequately described synthesis of such compounds:

    PNG
    media_image5.png
    490
    793
    media_image5.png
    Greyscale

This is not found persuasive and the instants claims stand rejected under 112a. This is because compared to a single compound synthesis, wherein the lipid compound consists of:

    PNG
    media_image4.png
    84
    108
    media_image4.png
    Greyscale
 , an alkylated phosphate:

    PNG
    media_image1.png
    87
    239
    media_image1.png
    Greyscale

 and any quaternary ammonium cation, which is substituted either with H or alkyl groups compared to millions of compounds with any substitution on quaternary ammonium cation, with any tail group, the specification is found to lack sufficient descriptive support for the myriad of compounds embraced by the claims.

Applicant didn’t argue over the ODP rejection and thus rejection is maintained.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623